F I L E D
                                                                                                  United States Court of Appeals
                                                                                                          Tenth Circuit
                               UNITED STATES COURT OF APPEALS
                                                                                                          January 29, 2007
                                                   TENTH CIRCUIT                                        Elisabeth A. Shumaker
                                                                                                            Clerk of Court


 U N ITED STA TES O F A M ER IC A ,

             P l a in t i f f - A p p e ll e e ,
 v.                                                                                    No. 05-4318
 EZEQU IEL ROBLES ESQU IVEL,                                               ( D .C . N o . 0 4 - C R - 5 6 2 - T S )
                                                                                      (D . U tah)
             D efendant-A ppellant.




                                            ORDER AND JUDGM ENT*


B e f o r e B R I S C O E , B A L D O C K , a n d H A R T Z , C i r c u it J u d g e s .


         E z e q u i e l R o b l e s E s q u i v e l ( E s q u i v e l ) p l e d g u i l ty t o p o s s e s s i o n w i t h

i n t e n t t o d i s t r i b u t e 5 0 0 g r a m s o r m o r e o f m e t h a m p h e t a m i n e in v i o l a ti o n o f

2 1 U . S . C . § 8 4 1 ( a )( 1 ) . E s q u i v e l s o u g h t a tw o - le v e l r e d u c t i o n i n o f f e n s e

l e v e l p u r s u a n t to § 3 B 1 .2 o f th e S e n te n c in g G u i d e li n e s ( G u i d e li n e s ) a ll e g in g

h e w a s a m i n o r p a r t i c ip a n t i n t h e c ri m e . T h e d is t r i c t c o u r t d e n ie d h is m o t i o n

and Esquivel appeals from that denial. W e exercise jurisdiction pursuant to



         *
              T h i s o r d e r a n d ju d g m e n t i s n o t b in d i n g p r e c e d e n t, e x c e p t u n d e r t h e
d o c tr i n e s o f l a w o f t h e c a s e , r e s j u d i c a t a , a n d c o l l a t e r a l e s t o p p e l . I t m a y b e
c i t e d , h o w e v e r, f o r i ts p e rs u a s iv e v a lu e c o n s i s te n t w ith F e d . R . A p p . P . 3 2 . 1
a n d 1 0 th C i r . R . 3 2 . 1 .
28 U .S.C . § 1291 and affirm .

                                              I . F a c tu a l B a c k g ro u n d

          E s q u i v e l w a s s t o p p e d w h i l e d r i v i n g o n I - 7 0 f o r a n e q u ip m e n t

v i o l a ti o n . A s t h e o f f i c e r s p o k e w i t h E s q u i v e l, h e d e te c te d th e o d o r o f

m a r i j u a n a c o m i n g f r o m i n s i d e th e v e h ic le . A s e a rc h o f th e v e h ic le r e v e a l e d

a p p r o x i m a te ly 1 .3 k ilo g ra m s o f m e th a m p h e ta m in e .

          D uring questioning, Esquivel stated that he had picked up the vehicle

a t a r e s t a r e a in U t a h a n d w a s t r a n s p o r t i n g i t t o C o l o r a d o . S p e c if ic a ll y, h e

s t a te d a f r i e n d b y t h e n a m e o f E f r i n a s k e d h im t o t r a v e l t o U t a h , p i c k u p a

vehicle, and drive it to A urora, C olorado in exchange for $200 and som e

m a r i j u a n a . E s q u i v e l s t a te d th a t E f r i n h a d d r i v e n h im t o a r e s t a r e a in a r e d

J e e p C h e r o k e e to r e tr i e v e th e c a r . A l t h o u g h h e d id n o t r e m e m b e r t h e e x a c t

l o c a ti o n o f th e r e s t a r e a , h e b e li e v e d it w a s a b o u t f o r t y- f iv e m i n u t e s s o u t h o f

I - 7 0 o n I - 1 5 . E s q u i v e l s t a te d f u r t h e r t h a t h e h a d n o k n o w l e d g e th a t d r u g s

w e r e in t h e v e h ic le h e re tr i e v e d . H e a ls o s t a te d th a t h e h a d tr a n s p o r t e d a

v e h ic le in t h i s m a n n e r o n c e b e f o r e w h e n h e d e l i v e r e d a c a r f r o m a C o l o r a d o

r e s i d e n c e to a m e c h a n ic s h o p w h e r e th e v e h ic le w a s la te r s tr ip p e d .

          O f f ic e rs lo c a te d a c e ll p h o n e in s id e th e v e h ic le E s q u iv e l w a s d r i v in g .

E s q u i v e l d e n i e d t h a t h e o w n e d t h e p h o n e . P h o n e r e c o r d s c o n f i r m e d f o r t y-

e ig h t c a ll s w e r e m a d e f r o m t h e c e l l p h o n e o n th e d a y o f th e s t o p a n d th a t

t h e s e c a l ls w e r e m a d e t o t h i rt e e n d i f f e r e n t a r e a c o d e s . A s o f f i c e r s

                                                               -2-
i n t e r v i e w e d E s q u i v e l , th e c e l l p h o n e r a n g . E s q u i v e l a g r e e d t o r e t u r n t h e c a l l

i n a n a tt e m p t t o m a k e c o n t a c t w i t h E f r i n . U p o n p l a c in g a c a l l , h e a s k e d f o r

M a n u e l, n o t E f r i n . E s q u i v e l l a te r a d m i t t e d th a t t h e n a m e E f r i n w a s

f ic ti t i o u s a n d a d m i t t e d f u rt h e r t h a t h e w a s a w a r e th a t t h e r e w e r e d r u g s i n t h e

v e h ic le . O f f ic e rs a ls o c o n f ir m e d th a t t h e v e h ic le w a s r e g is t e r e d to “ M a n u e l

T o r r e s J u a r e s .”

          A f t e r e n t e r i n g h i s g u i l ty p l e a , E s q u i v e l a s k e d t h e d i s t r i c t c o u r t t o

r e d u c e h i s b a s e o f f e n s e le v e l b y t w o l e v e ls b e c a u s e h e w a s a m i n o r

p a r t i c ip a n t i n a la r g e r d r u g d i s t r i b u t i o n s c h e m e . T h e d is t r i c t c o u r t d e n ie d

Esquivel’s m otion and sentenced him to 188 months of imprisonment.

                                                         I I . A n a l ys i s

          E s q u i v e l c o n t e n d s th a t th e d i s tr ic t c o u r t e r re d i n d e n yi n g h i s r e q u e s t

f o r a § 3 B 1 .2 m i n o r p a r ti c ip a n t re d u c t io n . W e c o n c l u d e t h e d i s tr ic t c o u r t

d i d n o t e r r b e c a u s e E s q u iv e l f a il e d to c a rr y h i s b u r d e n to e s t a b li s h t h a t h e

w as a minor participant.

          W e r e v ie w f o r c le a r e r r o r t h e d is t r i c t c o u r t’ s r e f u s a l t o a w a r d a

d e f e n d a n t a r e d u c ti o n f o r m i n o r p a r t i c ip a n t s t a tu s u n d e r § 3 B 1 .2 . U n i t e d

S t a te s v . V i r g e n - C h a v a ri n , 3 5 0 F . 3 d 1 1 2 2 , 1 1 3 1 ( 1 0 t h C i r . 2 0 0 3 ) . T h e

“ ‘ c le a rl y e r r o n e o u s ’ s t a n d a rd r e q u ir e s th e a p p e l l a te c o u rt t o u p h o l d a n y

district court determination that falls w ithin a broad range of permissible

c o n c l u s i o n s . ” C o o t e r & G e l l v . H a r t m a r x C o r p . , 4 9 6 U .S . 3 8 4 , 4 0 0 ( 1 9 9 0 ) ;

                                                                  -3-
s e e a l s o U n i t e d S t a te s v . S a n t i s t e v a n , 3 9 F . 3 d 2 5 0 , 2 5 3 - 5 4 ( 1 0 t h C i r . 1 9 9 4 )

( “ W e w i l l n o t d i s t u r b a d is t r i c t c o u r t ’ s f in d i n g o f f a c t u n l e s s i t i s w i t h o u t

f a c t u a l s u p p o r t i n t h e r e c o rd , o r i f a f t e r r e v ie w i n g t h e e v id e n c e w e a re le f t

w i t h t h e d e f i n i t e a n d f i r m c o n v ic ti o n t h a t a m i s t a k e h a s b e e n m a d e .” )

( in t e r n a l q u o t a ti o n m a r k s o m i tt e d ) .

          S e c t io n 3 B 1 .2 o f t h e G u i d e l i n e s p r o v i d e s a r a n g e o f a d j u s t m e n t s f o r a

d e f e n d a n t w h o “ p l a y s a p a r t i n c o m m i t ti n g t h e o f f e n s e t h a t m a k e s h i m

s u b s t a n ti a ll y l e s s c u lp a b le th a n th e a v e r a g e p a r t i c ip a n t.” U .S . S . G . § 3 B 1 .2 ,

c m t . n . 3 ( A ) . 1 S p e c if ic a ll y, § 3 B 1 .2 ( b ) p e r m i t s a c o u rt t o r e d u c e a

d e f e n d a n t’ s o f f e n s e le v e l b y t w o l e v e ls i f th e d e f e n d a n t w a s a “ m i n o r

p a r t i c ip a n t i n a n y c r i m i n a l a c ti v i t y.” I d . § 3 B 1 .2 ( b ) . A c c o rd i n g t o t h e

c o m m e n t a r y t h a t f o l lo w s , “ [ t ]h i s g u i d e l i n e i s n o t a p p l ic a b l e u n l e s s m o r e

t h a n o n e p a rt ic ip a n t w a s in v o lv e d in th e o f f e n s e .” I d . § 3 B 1 .2 , c m t. n .2 .

“Participant,” in turn, is defined as “a person w ho is criminally responsible

f o r t h e c o m m is s io n o f th e o f f e n s e , b u t n e e d n o t h a v e b e e n c o n v ic te d .” I d . §

3B1.2, cm t. n.1. “The determination of a defendant’s role in the offense is

t o b e m a d e o n t h e b a s i s o f a ll c o n d u c t w i t h i n t h e s c o p e o f § 1 B 1 .3 ( R e le v a n t



          1
              “ W e in te rp re t th e S e n te n c in g G u id e lin e s a s if th e y w e r e a s ta tu te , ”
U n i t e d S t a te s v . T a g o r e , 1 5 8 F . 3 d 1 1 2 4 , 1 1 2 8 ( 1 0 t h C i r . 1 9 9 8 ) , a n d th e
C o m m e n ta r y t o t h e G u i d e li n e s a s “ a u th o r i t a ti v e u n le s s [ t h e y ] v i o l a te [ ] t h e
Constitution or a federal statu te, or [are] inconsistent with, or a plainly
e r r o n e o u s r e a d in g o f ” th e G u i d e li n e s , S t i n s o n v . U n i t e d S t a te s , 5 0 8 U .S . 3 6 , 3 8
(1993).

                                                                  -4-
C o n d u c t) . . . a n d n o t s o l e ly o n t h e b a s i s o f e le m e n t s a n d a c t s c it e d in t h e

c o u n t o f c o n v ic tio n .” Id . C h . 3 , P t. B , in tr o . c m t.

          The district court’s decision of w hether to apply a minor role

a d ju s t m e n t u n d e r § 3 B 1 .2 “ is h e a v il y d e p e n d e n t u p o n t h e f a c ts o f th e

p a r t i c u la r c a s e .” I d . § 3 B 1 .2 , c m t . n . 3 ( C ) . S i g n i f ic a n tl y, “ [ a ] s w i t h a n y

o t h e r f a c t u a l is s u e , t h e c o u r t, i n w e i g h i n g t h e t o ta l i t y o f t h e c i r c u m s ta n c e s ,

i s n o t r e q u ir e d to f in d , b a s e d s o l e ly o n t h e d e f e n d a n t’ s b a r e a s s e r t i o n , t h a t

s u c h a r o l e a d j u s t m e n t is w a r r a n t e d . ” I d .; s e e a l s o U n i te d S t a te s v . S a l a z a r -

S a m a n ie g a , 3 6 1 F . 3 d 1 2 7 1 , 1 2 7 8 ( 1 0 t h C i r . 2 0 0 4 ) . W e h a v e h e ld t h a t t h e

m i n o r p a r t i c ip a n t i n q u i r y m u s t “ f o c u s u p o n t h e d e f e n d a n t’ s k n o w l e d g e o r

l a c k th e r e o f c o n c e rn i n g t h e s c o p e a n d s t r u c tu r e o f th e e n te r p r i s e a n d o f t h e

a c ti v i t i e s o f o th e r s i n v o l v e d in t h e o f f e n s e .” S a la z a r - S a m a n ie g a , 3 6 1 F . 3 d

at 1277 (quoting U nited States v. Calderon-Porras, 911 F.2d 421, 423 (10th

C i r . 1 9 9 0 ) ) . A d e f e n d a n t b e a rs t h e b u r d e n o f p r o v i n g , b y a p r e p o n d e ra n c e o f

t h e e v id e n c e , t h a t h e is e n ti t l e d to a r e d u c ti o n u n d e r § 3 B 1 .2 . V i r g e n -

C h a v a r i n , 3 5 0 F .3 d a t 1 1 3 1 .

          Esquivel asserts that the district court erred because it failed to

c o m p a r e h is c r i m i n a l i n v o l v e m e n t t o t h a t o f o th e r s . E s q u i v e l c o n te n d s t h a t

h e w a s a s m a ll c o g in a la r g e d r u g c o n s p ir a c y a n d h e re li e s h e a v il y u p o n

u n s u p p o r t e d a s s e r t i o n s , b o t h h i s o w n a n d th o s e w h i c h d e f e n s e c o u n s e l

p r o f f e r e d o n h is b e h a lf a t s e n te n c in g . B e c a u s e s u c h s e lf - s e r v i n g t e s t i m o n y

                                                                  -5-
i s c le a rl y i n s u f f ic ie n t t o m e e t t h e b u r d e n o f e s t a b li s h i n g e n ti t l e m e n t t o a

m i n o r r o l e r e d u c ti o n , t h e d is t r i c t c o u r t d i d n o t e r r . S e e S a la z a r - S a m a n ie g a ,

3 6 1 F . 3 d a t 1 2 7 8 ( “ A d e f e n d a n t ’s o w n t e s t i m o n y t h a t o t h e r s w e r e m o r e

h e a v il y i n v o l v e d in a c ri m i n a l s c h e m e m a y n o t s u f f ic e to p r o v e h is m i n o r o r

m i n i m a l p a r t i c ip a ti o n , e v e n if u n c o n tr a d ic te d b y o t h e r e v id e n c e .” )

          M o r e o v e r, E s q u iv e l’ s a s s e r t io n s la c k c r e d ib ility f o r o th e r r e a s o n s .

F o r e x a m p l e , E s q u i v e l s ta t e d t h a t h e w a s u n a w a r e h e w a s tr a n s p o r ti n g d r u g s ,

b u t l a te r c o n f e s s e d h e w a s a w a r e o f h is c a rg o . A l s o , E s q u i v e l s t a te d th a t h e

w a s t r a n s p o r t i n g t h e v e h ic le f o r a f r i e n d n a m e d E f r i n , b u t l a te r c o n c e d e d

t h a t E f r i n w a s f ic ti t i o u s . C l e a rl y, t h e d is t r i c t c o u r t d i d n o t e r r i n f in d i n g

E s q u i v e l ’ s s t a t e m e n t s l a c k e d c r e d i b i l i t y a n d w e r e i n s u f f ic i e n t t o j u s t i f y a

r o l e r e d u c tio n .

          E s q u i v e l’ s r e m a i n i n g e v id e n c e i n s u p p o r t o f h is m i n o r r o l e a rg u m e n t

i s w e a k . E s q u i v e l a s s e r ts t h a t t h e r e d J e e p C h e r o k e e w h i c h w a s r e p o r t e d a s

f o l lo w i n g h i m s h o w s h i s li m i t e d i n v o l v e m e n t in t h e c r i m e . E s q u i v e l a l s o

asserts that since he ow ned neither the vehicle he w as driving, nor the cell

p h o n e f o u n d in t h e v e h ic le , h e w a s m e r e ly a m i n o r p a r t i c ip a n t. L i k e w i s e , h e

a s s e r t s t h a t t h e f a c t t h a t h e o n ly h a d $ 1 2 in h i s p o s s e s s i o n w h e n h e w a s

arrested (money allegedly provided by M anuel for gasoline) supports his

claim that he w as a minor player. N onetheless, the import of these facts is

ambiguous at best and w e conclude that the district court did not err in

                                                                    -6-
f i n d i n g t h e m in s u f f ic ie n t to e s ta b lis h th a t E s q u iv e l w a s a m in o r p a r t ic ip a n t .

S e e U n i te d S t a te s v . H e c k a r d , 2 3 8 F .3 d 1 2 2 2 , 1 2 3 4 ( 1 0 t h C i r. 2 0 0 1 ) ( “ W h e r e

t h e r e a re tw o p e r m i s s i b le v ie w s o f th e e v id e n c e , t h e f a c tf in d e r ’ s c h o ic e

b e tw e e n th e m c a n n o t b e c le a rl y e r r o n e o u s .” ) ( i n t e rn a l q u o t a ti o n m a r k s

o m i t t e d ) . F u r t h e r , a s r e g a rd s t h e c e l l p h o n e , E s q u i v e l’ s o w n e r s h i p o f th e

p h o n e a p p e a r s l e s s s i g n i f ic a n t, w h e n d e te r m i n i n g h i s r o l e in t h e c ri m e , t h a n

his extensive use of the phone to make numerous calls, including calls to

t h i rt e e n d i f f e r e n t a r e a c o d e s .

          E s q u i v e l a ls o a r g u e s t h a t t h e d is t r i c t c o u r t e r r e d in c o n c lu d i n g t h a t t h e

q u a n ti t y o f d r u g s f o u n d in t h e v e h ic le p r e c lu d e d h im f r o m r e c e i v i n g a m i n o r

r o l e a d ju s t m e n t. W e d is a g r e e . T h e C o m m e n ta r y t o § 3 B 1 .2 e s t a b li s h e s t h a t

“a defendant who is convicted of a drug trafficking offense, whose role in

that offense w as limited to transporting or storing drugs and w ho is

a c c o u n t a b le u n d e r § 1 B 1 .3 o n l y f o r t h e q u a n ti t y o f d r u g s t h e d e f e n d a n t

p e r s o n a ll y t r a n s p o r t e d . . . i s n o t p r e c lu d e d f r o m c o n s i d e r a ti o n f o r ” a m i n o r

p a r t i c ip a n t r e d u c ti o n . U .S . S . G . § 3 B 1 .2 , c m t . n . 3 ( A ) . A t s e n te n c in g ,

d e f e n s e c o u n s e l a r g u e d “ w h e t h e r i t w a s a l a r g e q u a n t i ty o r a s m a l l q u a n t i ty

[ o f d r u g s t r a n s p o r t e d ] i s n o l o n g e r t a k e n in t o a c c o u n t ” w h e n c o n d u c t i n g a

m i n o r p a r ti c ip a n t in q u i ry. A p p x ., V o l . I V , p . 1 0 . T h e d i s tr ic t c o u r t

d i s a g r e e d w i t h c o u n s e l ’ s c h a r a c t e r i z a t i o n , s t a t i n g , “ W h a t [ t h e C o m m e n t a r y]

s a ys i s h e ’ s n o t p r e c lu d e d , b u t . . . t h e C o u r t c a n c e r t a in l y t a k e [ d r u g

                                                                  -7-
q u a n ti t y] i n t o c o n s i d e r a ti o n .” I d . D e f e n s e c o u n s e l a g r e e d . B e c a u s e th e

d i s t r i c t c o u r t d i d n o t h o l d t h a t t h e G u i d e li n e s p r e c lu d e d E s q u iv e l f r o m b e in g

c o n s i d e r e d f o r a m in o r p a rt ic ip a n t r e d u c tio n , it d id n o t e r r in th is r e g a r d .

          E s q u i v e l a r g u e s f u r t h e r t h a t t h e d is t r i c t c o u r t o v e r e m p h a s iz e d th e

s i g n i f ic a n c e o f th e q u a n ti t y o f d r u g s f o u n d in t h e v e h ic le , b e c a u s e d r u g

q u a n t i ty i s r e l e v a n t t o t h e r o l e r e d u c t i o n i n q u i r y o n l y i n s o f a r a s i t r e f l e c t s

k n o w l e d g e a n d d e g r e e o f c u l p a b i l i t y. I t i s t r u e w e h a v e e x p r e s s e d s o m e

c o n c e r n r e g a rd i n g a d is t r i c t c o u r t ’ s h e a v y r e li a n c e u p o n d r u g q u a n ti t y w h e n

a d d r e s s i n g a r e q u e s t f o r a m i n o r r o l e r e d u c ti o n . S e e U n i t e d S t a te s v .

C a r u t h , 9 3 0 F . 2 d 8 1 1 , 8 1 6 ( 1 0 t h C i r . 1 9 9 1 ) ( “ W e a re c o n c e r n e d b y t h e

c o u r t ’ s r e f e r e n c e t o t h e q u a n ti t y o f d r u g s . . . . T h e q u a n ti t y o f d r u g s h a s

a lr e a d y b e e n ta k e n in t o a c c o u n t i n e s ta b li s h i n g t h e o f f e n s e le v e l a n d ta k in g

t h e q u a n ti t y i n t o a c c o u n t o n c e a g a in i n d e c id i n g u p o n t h e a p p li c a b il i t y o f

adjustments for minimal or minor participation risks imposing double

p u n i s h m e n t.” ) . N o n e th e le s s , a b s e n t e v id e n c e t h a t t h e d is t r i c t c o u r t a p p li e d

an erroneous legal interpretation of the G uidelines, w e have declined to

r e m a n d f o r r e s e n te n c in g . S e e id . ( “ H o w e v e r, w e a re n o t p e r s u a d e d th a t t h e

d i s t r i c t c o u r t w a s p r o c e e d i n g u n d e r a n e rr o n e o u s l e g a l i n t e r p r e ta ti o n o f th e

G u i d e l i n e s w h e n i t r e f u s e d t o m a k e a f u r th e r t w o - p o i n t d o w n w a r d

a d j u s t m e n t in [ d e f e n d a n t ’s ] f a v o r .” ) .

          H e r e , t h e d is t r i c t c o u r t s t a te d th a t E s q u i v e l’ s r o l e w a s “ v ia b le a n d

                                                                    -8-
i m p o r ta n t ” a n d t h a t h e “ e n g a g e d i n s im i l a r b e h a v i o r o r c o n d u c t o n a t l e a s t

o n e o th e r o c c a s i o n .” A p p x . , V o l . I V , p . 1 1 . T h e d is t r i c t c o u r t a d d e d th a t

t h e s e f a c to rs , “ c o m b in e d w ith th e s ig n if ic a n t a m o u n t o f d r u g s in v o lv e d ,”

e s t a b li s h e d E s q u iv e l’ s r o l e w a s n o t m i n o r . I d . W e c o n c l u d e th e d is t r i c t

c o u r t n o t e d th e a m o u n t o f d r u g s s e iz e d f r o m t h e v e h ic le a s a n in d i c a to r o f

E s q u i v e l ’ s k n o w l e d g e a n d d e g r e e o f c u l p a b i l i t y.

          F i n a ll y, E s q u i v e l c la im s t h a t t h e d is t r i c t c o u r t e r r e d in f in d i n g t h a t h e

h a d e n g a g e d i n a t l e a s t o n e o t h e r p r io r r e l e v a n t d r u g t ra n s a c t io n . H o w e v e r ,

e v e n a s s u m i n g t h i s w e r e tr u e , t h e r e s u l ti n g e r r o r w o u l d b e h a rm l e s s i n l i g h t

of Esquivel’s total failure to carry his burden to establish by a

p r e p o n d e r a n c e o f t h e e v i d e n c e t h a t h e w a s a m in o r p a r t i c i p a n t i n t h e c r i m e

in question.

          A c c o r d i n g l y, w e A F F I R M t h e j u d g m e n t o f t h e d i s t r i c t c o u r t .


                                                                        E n t e r e d f o r th e C o u r t


                                                                        M a r y B e c k B r is c o e
                                                                        C ir c u it J u d g e




                                                                -9-